Title: To James Madison from Richard Rush, 2 May 1818
From: Rush, Richard
To: Madison, James


Dear Sir.
London May 2. 1818.
I received through Mr Brent, in January, the favor of your few lines, accompanied by the letter for Mr Keilsall which was forwarded to my care. I am sorry to say that all my efforts to find him out, have, thus far, proved fruitless. I will not give them over, and hope that this instance of ill success in the beginning will not deter you from calling on me again whenever you have occasion. Your doing so will always afford me peculiar pleasure.
I am still a stranger in London, seeing a good deal it is true, and hearing a good deal; but distrusting first impressions, and willing to wait before giving way to settled opinions. A country like this is not to be known by a few months residence. If I can make out to carry away with me when my time comes for quitting it, the materials in any degree of future and useful reflection upon its extraordinary institutions and character, it will be as much as I can hope. Happy and gratified, if the opportunity of calling up any of them under the roof at Montpelier should ever occur to me—a hope to which also I will cleave! Perhaps I may say in a word, that, thus far, I have met with nothing on this side of the water in any department of public or private life, that has not furnished me with new reasons for recollecting with pleasure what I left upon the other. That the heart should ever hold to its partialities for the country that is its own, is natural; but when the judgment can ratify all those partialities, they acquire new force and exaltation.
As respects the political world, I have nothing to say to one who has so long had such enlarged views of it all. The calm of Europe continues. It will doubtless last until the armies leave France. How much longer, no one can say. The better opinion at present seems to be, that they will be withdrawn in the autumn. Being in company with Sir Humphrey Davy not long ago, when a short-lived rumour of Bonaparte’s death was sounding along the streets—“the moment that event takes place” said he, [“]the Bourbons will declare war against England.” You will make the best comments upon the opinion. Our affairs with this government stand upon the whole well. They have lately refused anew to depart from their system of West India Monopoly. Towards the contest in South America, a n[e]utral policy will, I believe, continue to be observed.
I had great pleasure in sending you, with a letter of the 14th of January, Eustace’s tour; Malthus on population, and a number of the Quarterly review. I hope they have reached you, and that they may contribute their aid to your numberless resources for agreeable and profitable pastime in your retirement.
It has given me pleasure to find, that, even in this country, there are individuals, and eminent ones, who are now willing to bear testimony to the zeal and advantage with which you have served yours. They do but anticipate the voice of history.
Mrs Rush begs her most affectionate remembrance to Mrs Madison, and for myself be assured, Sir, that I always retain the most grateful and proud recollections of all your and her friendship and kindness, and that I am your attached and faithful friend;
Richard Rush
